 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDof August 1953, it expects to have a representative complementof about 4 employees in the Carpenters' proposed craft groupand about 19 employees in the maintenance department group.The Carpenters submitted no showing of interest in support ofitsmotion to intervene. In these circumstances, we deny theCarpenters' motion to intervene, without prejudice, however,to its right to file a petition or petitions before the date of theelection herein directed, covering either or both of the above-described groups of employees, supported by a proper showingof interest. In such event, the employees so affected will bepermitted to vote subject to challenge pending processing of thepetitions by the Board.[Text of Direction of Election omitted from publication.]J.O. RHUDE AND GILBERT CORPORATION,a Joint Ven-ture'andINTERNATIONAL UNION OF OPERATING ENGI-NEERS,LOCALNO. 49, AFL, PetitionerGILBERT CORPORATIONandUNITED STEELWORKERS OFAMERICA, CIO, Petitioner. Cases Nos. 18-RC-1940 and.18-RC-1957. July 31, 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Clarence A. Meter, hearing officer. The hearing offi-cer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases, the Board finds:1.J. O. Rhude and Gilbert Corporation, a joint venture, andGilbert Corporation, which are hereinafter found to constitutea single employer, are engaged in commercewithinthe mean-ing ofthe Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.1The name of this Company appears in the caption as amended at the hearing2 At the hearing, the Steelworkers, the Petitioner in 18-RC-1957, moved to dismiss thepetition of the Operating Engineers in 18-RC-1940, on the ground that the unit sought thereinwas inappropriate.The hearing officer referred the motion to the Board For the reasonsstatedin paragraphnumbered 4, infra, the motion is denied106 NLRB No. 100. J. O. RHUDE AND GILBERT CORPORATION5374.The parties are in agreement that the appropriate unitor units should include all production and maintenance em-ployees. However they disagree as to the scope of the unit. In18-RC-1940, the Operating Engineers seeks to represent theemployees at the Rhude and Gilbert operations in the Alworthmine at Hibbing, Minnesota. In 18-RC-1957 the Steelworkersseeks to represent in a single unit the employees at theAlworth mine requested by the Operating Engineers, as wellas those at the Mary Ellen and Gilbert mines at Biwabik andGilbert, Minnesota, respectively, operated by Gilbert Corpora-tion.' The companiesare in agreementwith the primary unitsought by the Steelworkers. There is no history of bargainingamong the employees involved herein.J.O. Rhude, an individual, and the Gilbert Corporation, arejoint lessees of the Alworth mine. J. O. Rhude furnishes thenecessary capital and the Gilbert Corporation supplies thelabor and equipment, manages and operates the mine. Allemployees are generally hired by and are under the exclusivecontrol of the Gilbert Corporation. They are presently engagedin stripping operations and expect actual mining operations tostart in the near future. The Gilbert Corporation operatestheMary Ellen and Gilbert mines under separate contractswith the leaseholders of the two properties. Operations at theMary Ellen mine consist mostly of stripping. At the Gilbertmine the Employer is performing all the work, including thestripping and shipping of ore.The three mines are all under the common supervision andcontrol of the president of Gilbert Corporation. He has theresponsibility for establishing management functions, is prima-rily responsible for operations, and establishes the laborpoli-cies for all three mines. Under these circumstances, we findthat J. O. Rhude and Gilbert Corporation, a joint venture, andGilbert Corporation constitute a single employer within themeaning of Section 2 (2) of the Act."There are certain factors pre sent which indicate that a singleunit of employees at all threemines,as contended by theEmployer and the Steelworkers, might be appropriate for thepurposes of collective bargaining. For example, in additionto the fact that all three are under the common supervision andcontrol of the president of Gilbert Corporation, the skills,functions, job classifications, and conditions of employmentof the employees are substantially the same. Each mine hasthe same hiring and discharging policy, uses the same wage-rate structure, and provides the same reemployment rights foremployees inducted into the armed services. A single minesafety program is applicable to all three and all use the sametype of equipment, which is exchanged between mines from3Alternatively, the Steelworkers requests that "Globe" elections be conducted.4See CoburnCateringCompany, 100 NLRB 1133; Lloyd A. Fry Roofing Company andVolneyFeltMills, Inc., 92 NLRB 1170; and South Georgia Pecan Shelling Company, 85NLRB 591. 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDtime to time as needed. The Gilbert Corporation maintainssome records pertaining to all three mines at its office in Gil-bert where it has an employee who maintains social-securityand other tax records for all three mines. The Gilbert Corpora-tion also maintains an electrician and a master mechanic atGilbert who perform all the necessary electrical and mechan-ical work at all three mine s.5On the other hand, the following factors, among others,support the Operating Engineers' position that the employeesat the Alworth mine constitute a separate appropriate unit.The Alworth mine is a jointventure and all checks for paymentsare signed by Rhude-Gilbert agents. The three mines aregeographically separated.6 There is a separate supervisoryhierarchy headed by a mine superintendent at each mine whohas the authority to hire employees. Each mine maintains aseparate office with an office manager and mine clerk; keepsits funds separate; maintains separate books, records, and bankaccounts; files separate tax returns; and separately ordersitems of supply. In addition, temporary transfers of employeesbetween the three mines is infrequent, and the employees atAlworth are not covered by the health and welfare plan sharedby the employees at the Mary Ellen and Gilbertmines.Finally,there has been no bargaining history involving the Employer'semployees.?Under these circumstances we shall make no final unit deter-mination at this time, but shall be guided in part by the desiresof the employees as expressed in the elections hereinafterdirected. Accordingly, we shall direct that separate electionsbe held among each of the following voting groups of the Em-ployer's employees, excluding from each group office clericalemployees, guards, professional employees, and supervisorsas defined in the Act:Group 1, all production and maintenance employees at theEmployer's Alworth mine at Hibbing, Minnesota; and group 2,all production and maintenance employees at the Employer'sMary Ellen and Gilbert mines at Biwabik and Gilbert, Minnesota,respectively. 8Ifamajority of the employees in voting group 1 select alabor organization which is not selected by the employees invoting group 2, the employees in voting group 1 will be deemedto have indicated their desire to constitute a separate unit andthe Regional Director conducting the election is instructed toissue acertification of representatives to the labor organizationselected by the employees in that group, which the Board, in6These employees are transferred from one mine to another for 2 or 3 days at a time.'The Mary Ellen and Gilbertmines areapproximately 8 to 10 miles apart. The Alworthmine isapproximately 25 to 30 miles from the Gilbert mine.?Contrary to the Steelworkers' contention, the bargaining pattern in the area on a division-or company-wide basis,and the alleged benefits of such bargaining, do not preclude a sep-arate unitat the Alworth mine.6 The Operating Engineers has not indicated any desire to appear on the ballot in votinggroup 2. CALCOR CORPORATION539such circumstances, finds to be a separate unit appropriatefor collective-bargaining purposes. If a majority of the em-ployees in voting group 2 also select a labor organization, theRegional Director conducting the election is instructed toissue a certification of representatives to the labor organiza-tion selected by the employees in that group, which the Boardin such circumstances also finds to be a separate unit appro-priateforcollectivebargaining purposes. However, if amajority of the employees in both voting groups select the samelabor organization, they will be deemed to have indicated theirdesire to constitute a single unit and the Regional Directorconducting the election is instructed to issue a certificationof representatives to the labor organization selected by theemployees in the two groups, which the Board in such circum-stances finds to be a single unit y propriate for the purposesof collectivebargaining.If the employees ir, either or bothvoting groups do not select a labor organization, the RegionalDirector conducting the election is instructed to issue a cer-tificate of results of election with respect to each such groupor groups.[Text of Direction of Elections omitted from publication.]CALCORCORPORATION'andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA (UAW-CIO), Peti-tioner. Case No. Zl-RC-2930. July 31, 1953SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVESOn May 27, 1953, pursuant to a Decision and Direction ofElection issued herein by the Board,2 an election by secretballotwas conducted under the direction and supervision ofthe Regional Director for the Twenty-first Region. Upon con-clusionoftheballoting a tally of ballots was issued andserved upon the parties hereto in accordance with the Rulesand Regulations of the Board.The tally shows that of approximately 231 eligible voters,211 voted. One hundred ten votes were cast for the Petitioner,93 for the Intervenor, Local 548, Sheet Metal Workers Inter-national Association,AFL, 7 for no union, and 1 was chal-lenged. On May 28, 1953, the Intervenor filed detailed objectionsto the conduct of the election, and moved that the election be setaside. After-an investigation the Regional Director issued a1Pursuant to advice of the Employer, the Board on May 19, 1953, ordered that the Em-ployer'sname be changed from "California Cornice Steel and Supply Corporation" to"Calcor Corporation."2 104 NLRB 787.106 NLRB No. 92.